 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
 7                             EASTERN DISTRICT OF CALIFORNIA
 8

 9   CARLOS ROMERO BURNETT,                          1:16-cv-01672-LJO-GSA-PC
10                Plaintiff,
                                                     ORDER CONTINUING JURY TRIAL
11         vs.                                       TO JULY 16, 2019, AT 8:30 A.M.
12   C/O G. MEIER,
                                                     New Date:
13   C/O R. REYNAGA,
                                                     Jury Trial:                   July 16, 2019
14   C/O C. HUCKLEBERRY, AND                         (2-3 days est.)               8:30 a.m.
                                                                                   Courtroom 4
15   SERGEANT G. GARCIA,
16              Defendants.
     ________________________________/
17

18                                       PLEASE TAKE NOTICE
19          The jury trial for this case, previously scheduled for June 11, 2019 at 8:30 a.m., is now
20   continued to July 16, 2019, at 8:30 a.m. before the Honorable Lawrence J. O’Neill in
21   Courtroom 4, Seventh Floor, United States Courthouse, 2500 Tulare Street, Fresno, California.
22          All other dates and deadlines in the court’s pretrial order issued on May 3, 2019, have
23   expired and will not be extended.
24
     IT IS SO ORDERED.
25

26      Dated:    June 5, 2019                            /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
